DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-03-2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01-11-2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Lee in view of Keutmann) and further in view of Lee hereinafter ‘Leem’ have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Faccin et al (US 20190116551).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190053136) in view of Keutmann et al (US 20040072578), in view of Faccin et al (US 20190116551) and further in view of Lee et al (US 20200037387) hereinafter ‘Leem’.

As to claim 1 Lee discloses a method, comprising: providing, by a user device and to a network, information associated with the user device (Lee ¶00021- last sentence- 510 of Fig. 5A- ¶0066- 1st and 2nd sentence-UE 120 may be associated with a registered PLMN identified as B); receiving, by the user device, from the network, and based on providing the information associated with the user device, a multi-bit network indication that indicates access technologies, services, and network capabilities provided by the network- a multi-bit network indication interpreted as a bitmap indicating the particular access technology (550 and 560 of Fig.5B, ¶0070- 1st sentence-BS 110 indicates which PLMNs are associated with a 5G RAT based at least in part on a bitmap ¶0071- the UE 120 may receive a SIB (e.g., SIB1) indicating that the BS 110 is associated with operator networks having PLMNs of A, B, and C. ¶0072- 4th sentence-the bitmap may include a particular number of values, and a subset of the particular number of values may be relevant to the PLMNs associated with the BS 110); wherein the multi-bit network indication is provided separate from an existing network indication generated by the network (Lee 550 and 560 of Fig.5B- PLMN identity list and 5G available PLMN bitmap sent separately).
Keutmann, Fig.6c, ¶0066- 2nd and 3rd sentences- first bit 
represents the entitlement for UMTS in the HPLMN; third bit refers to UMTS in VPLMN. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify teachings of Lee with the teachings of Keutmann for the purpose of identifying a home and visited network of a mobile device by bit structure (Keutmann ¶0066- 1st sentence).
Neither Lee nor Keutmann however explicitly recites wherein the multi-bit network indication has a value that uniquely corresponds to a particular access technology, service or network capability provided by the network. However in an analogous art Faccin remedies this deficiency: Faccin ¶0083- 3rd sentence- the 5G capability indicator may include a combination of bits in the ID_KEY_ID … provide the wireless communications device capability indication. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee and Keutmann with that of Faccin for the purpose of an access technology capability indicator (Faccin ¶0083- 1st sentence).
None of the inventors however explicitly recite selectively passing, by the user device, bits of the multi-bit network indication or a portion of the bits of the multi-bit network indication to an upper layer of the user device, wherein the bits of the multi-bit network indication are passed to the upper layer when the user device is in the home network, and wherein the portion of the bits of multi-bit are passed to the upper layer when the user device is in the visited network; receiving, by the user device and via the upper layer, a selection of one of the access technologies, the services, or the network capabilities based on selectively passing the bits of the multi-bit network indication or the portion of the bits of the multi-bit network indication; and receiving, by the user device and from the network, the one of the access technologies, the services, or the network capabilities for the user Leem ¶105- 1st sentence; ¶107- 3rd sentence- when the bit value of the upper layer indication is "1", it may indicate that EN-DC is possible in the LTE base station 340.  When the bit value of the upper layer indication is "0" is impossible, ¶0114- 2nd sentence- electronic device 101 may select at least one of the first condition…; ¶0158- partially displaying portion of the bits; ¶00274; Table 5 and 6; ¶0314; ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee, Keutmann and Faccin with that of Leem for the purpose of selecting and displaying access technologies and capabilities by a UE (Leem ¶0337- last sentence).

As to claim 2 the combined teachings of Lee, Keutmann Faccin and Leem discloses the method of claim 1, wherein the multi-bit network indication enables the user device to display information identifying at least one of: the access technologies provided by the network for the user device (Lee ¶0066- last sentence- the UE 120 may determine the RAT of the operator network associated with the registered PLMN to determine whether an indicator associated with a particular RAT (e.g., a 5G indicator corresponding to a 5G RAT) should be provided for display,) the services provided by the network for the user device, or the network capabilities provided by the network for the user device (Leem ¶105- 3rd sentence-network capability information" ).

As to claim 3 the combined teachings of Lee, Keutmann Faccin and Leem disclose the method of claim 1, wherein the access technologies include one or more of: a fifth generation (5G) long-term evolution (LTE) access technology (Lee¶0059), an enhanced machine-type communication (eMTC) (Lee ¶0034- 1st sentence); wherein the services include: a 5G gigabyte network, or a 5G low latency network (Lee ¶0060- last sentence-low latency communications (URLLC) service); and wherein the network capabilities include one or more of:  an industrial IoT-enabled platform (Lee ¶0034- 4th sentence- Internet-of-Things (IoT) devices), or a general purpose enhanced mobile broadband (eMBB) infrastructure (Leem ¶007- last sentence,¶0133- 3rd sentence).

As to claim 4 the combined teachings of Lee, Keutmann Faccin and Leem disclose the method of claim 1, wherein the existing network indication includes an upper layer indication that provides a universal identification of the network (Leem ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities.).

As to claim 5 the combined teachings of Lee, Keutmann Faccin and Leem disclose the method of claim 1, wherein the network multi-bit indication includes an upper layer multi-bit indicator with a multi-bit upper layer indication information element ((Leem ¶107-upper layer indication may be included in system information (e.g., system information block 2 (SIB2)) broadcast from the LTE base station).

As to claim 6 the combined teachings of Lee, Keutmann Faccin and Leem disclose the method of claim 1, wherein the selection is: automatically generated by the user device, or received via a user input to the user device ((Leem ¶107- last sentence).

As to claim 7 the combined teachings of Lee, Keutmann Faccin and Leem disclose the method of claim 1, further comprising: selectively providing, for display, information associated with the bits of the multi-bit network indication or information associated with the portion of the bits of the multi-Leem  ¶0276).

As to claim 8 Lee discloses  a user device (120 of Fig.5a, ¶0042), comprising: one or more memories (Lee ¶0034- last sentence); and one or more processors, communicatively coupled to the one or more memories (Lee Fig.2, ¶0044), to: provide, to a network, information associated with the user device (Lee ¶00021- last sentence- 510 of Fig. 5A- ¶0066- 1st and 2nd sentence-UE 120 may be associated with a registered PLMN identified as B); receive, from the network and based on providing the information associated with the user device, supplemental information that indicates access technologies, services, and network capabilities provided by the network (550 and 560 of Fig.5B, ¶0070- 1st sentence-BS 110 indicates which PLMNs are associated with a 5G RAT based at least in part on a bitmap); wherein the supplemental information is provided with an existing network indication generated by the network ¶0071- the UE 120 may receive a SIB (e.g., SIB1) indicating that the BS 110 is associated with operator networks having PLMNs of A, B, and C.).
Lee however is silent in determining, by the user device, whether the user device is in a home network or a visited network based on the multi-bit network indication. However in an analogous art Keutmann remedies this deficiency: Keutmann, Fig.6c, ¶0066- 2nd and 3rd sentences- first bit 
represents the entitlement for UMTS in the HPLMN; third bit refers to UMTS in VPLMN. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify teachings of Lee with the teachings of Keutmann for the purpose of identifying a home and visited network of a mobile device by bit structure (Keutmann ¶0066- 1st sentence).
Faccin ¶0083- 3rd sentence- the 5G capability indicator may include a combination of bits in the ID_KEY_ID … provide the wireless communications device capability indication. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee and Keutmann with that of Faccin for the purpose of an access technology capability indicator (Faccin ¶0083- 1st sentence).
None of the inventors explicitly recite selectively passing bits of the supplemental information or a portion of the bits of the supplemental information to an upper layer of the user device,
wherein the bits of the supplemental information are passed to the upper layer when the user device is in the home network, and wherein the portion of the bits of the supplemental information are passed to the upper layer when the user device is in the visited network; receive a selection of one of the access technologies, the services, or the network capabilities based on selectively passing the bits of the supplemental information or the portion of the bits of the supplemental information; and
receive, from the network, the one of the access technologies, the services, or the network capabilities for the user device based on the selection of the one of the access technologies, the services, or the network capabilities. However in an analogous art Lee remedies this deficiency: (Leem ¶105- 1st sentence; ¶107- 3rd sentence- when the bit value of the upper layer indication is "1", it may indicate that EN-DC is possible in the LTE base station 340.  When the bit value of the upper layer indication is "0" is impossible,¶0114- 2nd sentence- electronic device 101 may select at least one of the first condition…; ¶0158- partially displaying portion of the bits; ¶00274; Table 5 and 6; ¶0314; ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities).Therefore, it would have been (Leem ¶0337- last sentence).

As to claim 9 the combined teachings of Lee, Keutmann Faccin and Leem disclose the user device of claim 8, wherein the supplemental information enables the user device to display information identifying at least one of: the access technologies provided by the network for the user device, the services provided by the network for the user device (Lee ¶0066- last sentence- the UE 120 may determine the RAT of the operator network associated with the registered PLMN to determine whether an indicator associated with a particular RAT (e.g., a 5G indicator corresponding to a 5G RAT) should be provided for display,), or the network capabilities provided by the network for the user device (Leem ¶105- 3rd sentence-network capability information" ).

As to claim 10 the combined teachings of Lee, Keutmann Faccin and Leem disclose the user device of claim 8, wherein the access technologies include one or more of: a fifth generation (5G) long-term evolution (LTE) access technology (Lee¶0059), an enhanced machine-type communication (eMTC) access technology(Lee ¶0034- 1st sentence); wherein the services include: a 5G gigabyte network, or a 5G low latency network (Lee ¶0060- last sentence-low latency communications (URLLC) service); and wherein the network capabilities include one or more of:  an industrial IoT-enabled platform (Lee ¶0034- 4th sentence- Internet-of-Things (IoT) devices), or a general purpose enhanced mobile broadband (eMBB) infrastructure (Leem ¶007- last sentence,¶0133- 3rd sentence).

As to claim 11 the combined teachings of Lee, Keutmann Faccin and Leem disclose the user device of claim 8, wherein the existing network indication includes an upper layer indication that provides a Leem ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities.).

As to claim 12 the combined teachings of Lee, Keutmann Faccin and Leem disclose the user device of claim 8, wherein the supplemental information includes an upper layer multi-bit indicator with a multi-bit upper layer indication information element (Leem ¶107-upper layer indication may be included in system information (e.g., system information block 2 (SIB2)) broadcast from the LTE base station).

As to claim 13 the combined teachings of Lee, Keutmann Faccin and Leem disclose the user device of claim 8, wherein the selection is: automatically generated by the user device, or received via a user input to the user device (Leem ¶107- last sentence). 

As to claim 14 the combined teachings of Lee, Keutmann Faccin and Leem disclose the user device of claim 8, wherein the one or more processors are further to: selectively provide, for display, information associated with the bits of the supplemental information or information associated with the portion of the bits of the supplemental information, wherein the information associated with the bits of the supplemental information is provided for display when the user device is in the home network, and wherein the information associated with the portion of the bits of the supplemental information is provided for display when the user device is in the visited network (Leem  ¶0276).

As to claim 15 Lee discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the one or more processors to (Lee ¶0008-1st and 2nd sentences): provide, to a Lee ¶00021- last sentence- 510 of Fig. 5A- ¶0066- 1st and 2nd sentence-UE 120 may be associated with a registered PLMN identified as B; receive, from the network and based on providing the information associated with the user device, a multi-bit network indication that indicates access technologies, services, and network capabilities provided by the network- a multi-bit network indication interpreted as a bitmap indicating the particular access technology (550 and 560 of Fig.5B, ¶0070- 1st sentence-BS 110 indicates which PLMNs are associated with a 5G RAT based at least in part on a bitmap ¶0071- the UE 120 may receive a SIB (e.g., SIB1) indicating that the BS 110 is associated with operator networks having PLMNs of A, B, and C. ¶0072- 4th sentence-the bitmap may include a particular number of values, and a subset of the particular number of values may be relevant to the PLMNs associated with the BS 110);, wherein the multi-bit network indication is provided separate from an existing network indication generated by the network (Lee 550 and 560 of Fig.5B- PLMN identity list and 5G available PLMN bitmap sent separately).
Lee however is silent in determining, by the user device, whether the user device is in a home network or a visited network based on the multi-bit network indication. However in an analogous art Keutmann remedies this deficiency: Keutmann, Fig.6c, ¶0066- 2nd and 3rd sentences- first bit 
represents the entitlement for UMTS in the HPLMN; third bit refers to UMTS in VPLMN. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify teachings of Lee with the teachings of Keutmann for the purpose of identifying a home and visited network of a mobile device by bit structure (Keutmann ¶0066- 1st sentence).
Neither Lee nor Keutmann however explicitly recites wherein the multi-bit network indication has a value that uniquely corresponds to a particular access technology, service or network capability provided by the network. However in an analogous art Faccin remedies this deficiency: Faccin ¶0083- 3rd sentence- the 5G capability indicator may include a combination of bits in the ID_KEY_ID … provide the wireless communications device capability indication. Therefore, it would have been obvious to one (Faccin ¶0083- 1st sentence).
Neither of the inventors explicitly recite selectively passing bits of the multi-bit network indication or a portion of the bits of the multi-bit network indication to an upper layer of the user device, wherein the bits of the multi-bit network indication are passed to the upper layer when the user device is in the home network, and wherein the portion of the bits of the multi-bit network indication are passed to the upper layer when the user device is in the visited network; receive a selection of one of the access technologies, the services, or the network capabilities based on selectively passing the bits of the multi-bit network indication or the portion of the bits of the multi-bit network indication; and receive, from the network, the one of the access technologies, the services, or the network capabilities for the user device based on the selection of the one of the access technologies, the services, or the network capabilities. However in an analogous art Leem remedies this deficiency: (Leem ¶105- 1st sentence; ¶107- 3rd sentence- when the bit value of the upper layer indication is "1", it may indicate that EN-DC is possible in the LTE base station 340.  When the bit value of the upper layer indication is "0" is impossible,¶0114- 2nd sentence- electronic device 101 may select at least one of the first condition…; ¶0158- partially displaying portion of the bits; ¶00274; Table 5 and 6; ¶0314; ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee, Keutmann and Faccin with that of Leem for the purpose of selecting and displaying access technologies and capabilities by a UE (Leem ¶0337- last sentence).

As to claim 16 the combined teachings of Lee, Keutmann Faccin and Leem disclose the non-transitory computer-readable medium of claim 15, wherein the multi-bit network indication enables the user device to display information identifying at least one of: the access technologies provided by the network for the user device, the services provided by the network for the user device (Lee ¶0066- last sentence- the UE 120 may determine the RAT of the operator network associated with the registered PLMN to determine whether an indicator associated with a particular RAT (e.g., a 5G indicator corresponding to a 5G RAT), or the network capabilities provided by the network for the user device (Leem ¶105- 3rd sentence-network capability information" ).

As to claim 17 the combined teachings of Lee, Keutmann Faccin and Leem disclose the non-transitory computer-readable medium of claim 15, wherein the existing network indication includes an upper layer indication that provides a universal identification of the network (Leem ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities.).

As to claim 18 the combined teachings of Lee, Keutmann Faccin and Leem disclose the non-transitory computer-readable medium of claim 15, wherein the multi-bit network indication includes an upper layer multi-bit indicator with a multi-bit upper layer indication information element (Leem ¶107-upper layer indication may be included in system information (e.g., system information block 2 (SIB2)) broadcast from the LTE base station). 

As to claim 19 the combined teachings of Lee, Keutmann Faccin and Leem disclose the non-transitory computer-readable medium of claim 15, wherein the selection is: automatically generated by the user device, or received via a user input to the user device (Leem ¶107- last sentence).

As to claim 20 the combined teachings of Lee, Keutmann Faccin and Leem disclose the non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: selectively provide, for display, information associated with the bits of the multibit network indication or information associated with the portion of the bits of the multibit network indication, wherein the information associated with the bits of the multi-bit network indication is provided for display when the user device is in the home network, and wherein the information associated with the portion of the bits of the multi-bit network indication is provided for display when the user device is in the visited network (Leem ¶0276).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462